         Case 20-32519 Document 1431-1 Filed in TXSB on 08/04/20 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                             :
In re:                                                       :    Chapter 11
                                                             :
NEIMAN MARCUS GROUP LTD LLC, et al.,                         :    Case No. 20-32519 (DRJ)
                                                             :
                 Debtors.2                                   :    (Jointly Administered)
                                                             :

             ORDER GRANTING MOTION OF MARBLE RIDGE CAPITAL LP
                TO FILE CASE-RELATED DOCUMENTS UNDER SEAL
                            (Related to Docket No. ___)

          Upon the Motion (the “Motion”)3 of Marble Ridge Capital LP and Marble Ridge Master

Fund LP (“Marble Ridge”), seeking entry of an order (this “Order”); and the Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and the Court having found that this

proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found

that venue of this proceeding and the Motion in the Court is proper pursuant to 28 U.S.C. §§

1408 and 1409; and the Court having found that Marble Ridge’s notice of the Motion was

appropriate under the circumstances and no other notice need be provided and the Court having

reviewed and considered the Motion; and the Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and upon all of the



2 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
  (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
  (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
  Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
  (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc.
  (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG
  Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus
  Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The
  Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
3
  Capitalized terms used but not defined herein have the meaning ascribed to the in the Motion Of Marble Ridge
  Capital LP To File Case Related Documents Under Seal [Docket No. _]
        Case 20-32519 Document 1431-1 Filed in TXSB on 08/04/20 Page 2 of 2




proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor, it is hereby ORDERED that:

         The Motion is GRANTED as set forth herein.

   1.          Marble Ridge shall file the Case-Related Documents under seal.

   2.          This Court shall retain jurisdiction to hear and determine all matters arising from

               or related to the implementation, interpretation, and enforcement of this Order.



Dated:________________,2020                          __________________________________
Houston, Texas                                       THE HONORABLE DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 2
